PER CURIAM.
We reverse the award of attorney’s fees and remand with direction that any award is to be for fees at the trial court level only, in light of our previous ruling upon the untimely motion for appellate attorney’s fees for the prior appeal. We denied that motion; the trial court therefore had no jurisdiction to award attorney's fees for that appeal.
The trial court is further directed to condition any award upon the filing by appel-lee of a financial affidavit, as required by Florida Rule of Civil Procedure 1.611(a) which she did not file, as well as the opportunity of appellant for discovery and the expression by the trial court of specific findings as required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). See Seaton v. Seaton, 563 So.2d 837 (Fla. 4th DCA 1990).
LETTS, GLICKSTEIN and GUNTHER, JJ., concur.